EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Abstract is amended by deleting word “(FIG.1)” as following:
ABSTRACT 
The present disclosure provides a display panel, a manufacturing method and a control method thereof and a display device. The display panel comprises a first substrate and a second substrate disposed opposite to each other, a first electrode layer is disposed on a side of the first substrate proximal to the second substrate, a second electrode layer is disposed on a side of the second substrate proximal to the first substrate, the display panel further comprises a third electrode layer disposed between the first electrode layer and the second electrode layer, a pixel layer disposed between the first electrode layer and the third electrode layer, and a liquid crystal layer disposed between the third electrode layer and the second electrode layer for forming a grating. 


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-3, 7-8, 13-17, 19 and 22-23 cancelled.  
Claims 1, 4-6, 9-12, 18, 20-21 and 24 are pending.

Allowable Subject Matter
Claims 1, 4-6, 9-12, 18, 20-21 and 24 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Claims 1 and 18 are allowed since there is no prior teaches a display panel, comprising a first electrode layer, a second electrode layer and a third electrode, wherein the pixel layer comprises a plurality of organic light emitting diode pixel units, and the third electrode layer further functions as a cathode layer for the pixel layer and a common electrode layer for the liquid crystal layer such that the pixel layer display an image under control of the first electrode layer and the third electrode layer, and the liquid crystal layer forms the grating under control of the third electrode layer and the second electrode layer; the third electrode layer comprises a plurality of strip-shaped electrodes which are sequentially disposed to have an equal interval between any two adjacent strip-shaped electrodes, and to form a grating structure to perform a polarization modulation on light entering into the liquid crystal layer; and wherein the second electrode layer comprises a plurality of electrode blocks arranged in an array, multiple electrode blocks of each row are electrically connected to a corresponding row driving line, and multiple electrode blocks of each column are electrically connected to a corresponding column driving line, or the second electrode layer comprises a plurality of electrode blocks arranged in an array, and a plurality of driving lines corresponding to the plurality of electrode blocks arranged in the array one to one and electrically connected to the plurality of electrode blocks arranged in the array, respectively, a size of the electrode block corresponds to a size of one pixel of the pixel layer such that a width of a bright line or a dark line of the grating structure is equivalent to a width of one pixel.  
Claims 4-6, 9-12, 18, 20-21 are allowed since they depend on the allowed claims 1, 18.

Claim 24 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  Claim 24 is allowed since there is no prior teaches a control method of the display panel comprising: 
in performing a horizontal 3D display, 
applying a first signal with a constant first voltage value to odd-numbered row electrode blocks, 
applying a second signal with a constant second voltage value different from the first voltage value to even-numbered row electrode blocks, and 
applying a signal with the constant second voltage value to the third electrode layer such that the liquid crystal layer forms a horizontal slit grating with bright and dark lines; and 
in performing a vertical 3D display, 
applying the first signal to the odd-numbered column electrode blocks, 
applying the second signal to the even-numbered column electrode blocks, 
applying the signal with the constant second voltage value to the third electrode layer such that the liquid crystal layer forms a vertical slit grating with alternate bright and dark lines, 
wherein an electric field generated between the first voltage value and the second voltage value causes liquid crystal molecules in the liquid crystal layer to deflect; 
or comprising: 
applying a third signal and a fourth signal to odd-numbered row electrode blocks and even-numbered row electrode blocks respectively or applying the third signal and the fourth signal to odd-numbered column electrode blocks and even-numbered column electrode blocks respectively, and 
applying a signal to the third electrode layer to enable the liquid crystal layer to form a slit grating with alternate bright and dark lines, which alternates therebetween, 
wherein 
the third signal and the fourth signal each are a rectangular pulse voltage signal, 
a timing of the third signal and a timing of the fourth signal are opposite to each other, peak values of both the third signal and the fourth signal each are a first voltage value, valley values of both the third signal and the fourth signal each are a second voltage value, and a voltage of a signal applied to the third electrode layer is constant at the second voltage value.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871